I concur with Mr. Justice WIEST in affirmance; but I do not agree that the question asked of the alleged bribe-giver upon cross-examination was "improper." The question was: "Now if you were to say now that Mr. Kuberacki didn't take *Page 167 
money from you as a bribe, you are afraid that you might be prosecuted for perjury?" The question was proper; but since the answer might have been self-incriminating, the trial court correctly refused to compel an answer notwithstanding the witness did not literally assert his constitutional right against self-incrimination.*
BUTZEL, SHARPE, BOYLES, and REID, JJ., concurred with NORTH, C.J.
* See Const. 1908, art. 2, § 16. — REPORTER.